                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION


TERNAIL L. BOND,                                     )
                                                     )
                        Plaintiff,                   )
                                                     )       JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )       CASE NO. 2:18-CV-65-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiffs counsel be awarded fees
under 42 U.S.C. 406(b) in the amount of $20,000.00 (or 25% of Plaintiffs past-due benefits,
whichever is less). Plaintiff’s counsel will reimburse Plaintiff any fees previously received under
the Equal Access Justice Act ("EAJA''), 28 U.S.C. § 2412.


This Judgment Filed and Entered on December 17, 2020, and Copies To:
Kathleen S. Glancy                                   (via CM/ECF electronic notification)
Laurie Lynn Janus                                    (via CM/ECF electronic notification)
Christian M. Vainieri                                (via CM/ECF electronic notification)
Cassia W. Parson                                     (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
December 17, 2020                             (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 2:18-cv-00065-D Document 33 Filed 12/17/20 Page 1 of 1
